Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberger US 6552888 B2 in view of Braunstein US 9460645 B2.
	In reference to claim  1, Weinberger teaches one or more sensors (50-56; fig. 1); a warning unit comprising a light indicator (102); a processor (100); wherein the sensors communicate with the processor (see col. 5, lines 34-31) and the warning unit communicates with the processor (see fig. 1 and figure 9 where 102 connects to pin number 2 of the micro-controller 100); the sensors acquire at least one type of environmental data, transmit the at least one type of environmental data to the processor (see col. 8, lines 14-18 which mentions that 100 processes the signals from the sensors); the processor transmits a control signal to the warning unit according to the received environment data, and the warning unit receives and executes the control signal (see col. 7, lines 55-63) to emit light according to the received control signal corresponding to the received environment data.
	However Weinberger does not teach the emitted light including combinations of light color and brightness changed with different environment data by the control signal.
	Braunstein teaches of a controller that is in communication with sensors and light indicators  (see col. 10, lines 39-50).  The controller can be programmed by the user (see col. 12, lines 59-61).  The controller monitors the sensors and controls the light color and brightness of the light indicators (see col. 14, lines 30-36).  With a reasonable expectation of success, using the teachings of Braunstein to modify Weinberger to program the controller so that the emitted light including combinations of light color and brightness changed with different environment data by the control signal, as stated by claim 1, is seen to be an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Braunstein to modify Weinberger in order to provide a visual indicator to better inform the user of the condition of the sensing component.
 	In reference to claim  2, Weinberger teaches a circuit breaker(40; fig. 1. This component is viewed as a circuit breaker due to provide or not provide power to the outlet 15), wherein the circuit breaker communicates with the processor (see figure 1) and the processor controls a switch (pertaining to 40) of the circuit breaker (see col. 8, lines 14-19 which mentions that micro processor 100 triggers the relay 40).
	In reference to claim  3, Weinberger teaches the processor processes the at least on type of environmental data, generates the control signal and transmits the control signal to the circuit breaker to control a switch of the circuit breaker (see col. 8, lines 14-19 which mentions that microprocessor 100 analyzes input from the sensors, which in turn triggers the relay 40).
	In reference to claim  8, Weinberger teaches the circuit breaker (40) communicates with at least one electric circuit (not shown, but the device plugged into 15.  See col. 2, lines 37-42 which mentinos that a switching device can be plugged into the smart outlet), and the switch of the electric circuit (pertaining to the ON/OFF switch of an electrical device. Col. 2, lines 54-57 mentions that when the power switch of the device is turned on and the circuit is electrically completed, can the device draw power and operate. Therefore, the ON/OFF switch of the electric circuit is seen to be able to provide power to the device) is controlled by a switch (pertaining to 40) of the circuit breaker (i.e. able to control current flow by interrupting the ability of the switch of the electric circuit to be able to provide power to electric device).
	In reference to claim  9, Weinberger substantially teaches the invention as claimed.
	However Weinberger does not teach the light color and/or brightness of the light indicator is controlled by a user smart terminal or device.
	Braunstein teaches the controller communicates with the light indicator.  Further, Braunstein teaches the remote devices control the light indicator (see col. 11, lines 1-10.  Further see col. 12, lines 36-40 for how Light Controller is defined).  With a reasonable expectation of success, using the teachings of Braunstein to modify Weinberger to arrive at the results of claim 9 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Braunstein to modify Weinberger in order to provide a visual indicator to better inform the user of the condition of the sensing component.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberger US 6552888 B2 and Braunstein US 9460645 B2 as applied to claim 1, further in view of Karc et al. US 20190221958 A1.
In reference to claim  4, Weinberger substantially teaches the invention as claimed.
However Weinberger does not teach further comprising a wireless transmission circuit, wherein the wireless transmission circuit communicates with the processor; the wireless transmission circuit transmits a message to a user smart terminal or device through wireless transmission, and the message includes a data transmitted from the wireless transmission circuit to the processor and a data transmitted from the processor to the wireless transmission circuit.
Karc teaches of a wireless transmission circuit (424; fig. 4), wherein the wireless transmission circuit communicates with the processor (414; fig. 4) (see [0048], lines 3-5 which mentions 414 transmitting/receiving RF signals); the wireless transmission circuit transmits a message to a user smart terminal or device through wireless transmission ([0048], lines 8-20 mentions the control unit 414 operates to adjust the intensity of the lighting load 404 in response to digital messages received via RF signals and the control unit 414 provides of feedback information regarding power delivered to lighting load 404 being transmitted through 424.  This is understood that the device interacts with a user smart terminal/device), and the message includes a data transmitted from the wireless transmission circuit to the control unit and a data transmitted from the control unit to the wireless transmission circuit ([0048], lines 5-8 mention 414 transmitting/ receiving RF signals through 424).  Using the teaching of Karc to modify Weinberger to arrive at result of claim 4 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Karc to modify Weinberger in order to utilize wireless transmission’s ability to operate electronic devices without being restricted by distance and accessibility.
In reference to claim  5, Weinberger substantially teaches the invention as claimed.
However Weinberger does not teach comprising a wireless transmission circuit, wherein the wireless transmission circuit communicates with the processor; the wireless transmission circuit transmits a message to a user intelligent terminal through wireless transmission, and the message includes a data transmitted from the wireless transmission circuit to the processor and a data transmitted from the processor to the wireless transmission circuit.
Karc teaches comprising a wireless transmission circuit (424; fig. 4), wherein the wireless transmission circuit communicates with the processor (414) (see [0048], lines 3-5 which mentions 414 transmitting/receiving RF signals); the wireless transmission circuit transmits a message to a user intelligent terminal through wireless transmission ([0048], lines 8-20 mentions the control unit 414 operates to adjust the intensity of the lighting load 404 in response to digital messages received via RF signals and the control unit provides feedback information regarding power delivered to lighting load 404 being transmitted through 424.  This is understood that the device interacts with a user intelligent terminal), and the message includes a data transmitted from the wireless transmission circuit to the processor and a data transmitted from the processor to the wireless transmission circuit ([0048], lines 5-8 mention 414 transmitting/ receiving RF signals through 424).  Using the teaching of Karc to modify Weinberger to arrive at result of claim 5 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Karc to modify Weinberger in order to utilize wireless transmission’s ability to operate electronic devices without being restricted by distance and accessibility.
In reference to claim  6, Weinberger substantially teaches the invention as claimed.
However Weinberger does not teach the processor receives a first signal from the user smart terminal or device, and sends a second signal to the circuit breaker to control the switch of the circuit breaker.
Karc teaches the processor (414) receives a first signal from the user smart terminal/device  and sends a second signal to a component (410; fig. 4.  [0045], lines 5-7 mentions that 410 can be a any suitable type of bidirectional semiconductor switch) to control the component (410).  Using the teachings of Karc to modify Weinberger to arrive at the results of claim 6 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Karc to modify Weinberger in order to utilize wireless transmission’s ability to operate electronic devices without being restricted by distance and accessibility.
In reference to claim  7, Weinberger substantially teaches the invention as claimed.
However Weinberger does not teach wherein the processor receives a first signal from the user smart terminal or device, and sends a second signal to the circuit breaker to control the switch of the circuit breaker.
Karc teaches the control unit (414) receives a first signal from the user smart terminal/device and sends a second signal to a component (410; fig. 4.  [0045], lines 5-7 mentions that 410 can be a any suitable type of bidirectional semiconductor switch) to control the component (410).  Using the teachings of Karc to modify Weinberger to arrive at the results of claim 7 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Karc to modify Weinberger in order to utilize wireless transmission’s ability to operate electronic devices without being restricted by distance and accessibility.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Weinberger US 6552888 B2 and Braunstein US 9460645 B2 as applied to claim 1, further in view of Nguyen 5485356.
	In reference to claim  10, Weinberger substantially teaches the invention as claimed.
However Weinberger does not teach does not teach the wherein the warning unit further
comprises a speaker unit, and wherein the speaker unit sends out a corresponding sound
according to the received control signal corresponding to the received environmental data or
the sound effect is controlled by the user smart terminal or device.
	Nguyen col. 7, lines 33-38 mention that an audible tone can be used in addition to the indicator lights. Using the teachings of Nguyen to modify Weinberger to arrive at the results of claim 10 is seen as an obvious modification.  Further, Weinberger’s seonsor’s sense the environment and transmit data to the processor (100).  Weinberger processor (100) is electrically connected to a warning unit.  There for to include a speaker unit as taught by Nguyen to modify Weinberger to arrive at the results of claim 10 is seen as an obvious modification. 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Nguyen to modify Weinberger to provide a audible indicator to easily inform the user of the condition of the sensing component.


Response to Arguments
Applicant’s arguments, see page 8, lines 3-5 under the section titled Objections to the Drawings, filed in the Remarks dated 02/24/2022, with respect to “the drawings not showing reference sign 202” have been fully considered and are persuasive.  The drawing objection has been withdrawn. 
Applicant’s arguments to the rejected claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        05/24/2022